Citation Nr: 1125691	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-19 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty from October 2001 to December 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  In March 2010, he testified during a hearing before the undersigned at the RO.  Transcripts of those proceedings are of record.  

In a July 2010 decision, the Board, in part, remanded the appeal for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the remand portion of the July 2010 decision, the Board, in part, requested that the RO schedule the Veteran for a VA audiological evaluation.  The record reflects that an examination was scheduled but the Veteran failed to report.  However, the record indicates that the notice of the examination may not have been sent to the Veteran.  In this regard, a report from the Cleveland VA Medical Center (VAMC) reflects that the letter for the Veteran did not print due to a bad address indicator.  There is no indication that a notice was subsequently sent.  

In a March 2011 supplemental statement of the case (SSOC), the RO continued to deny the Veteran's claim, citing his failure to report for the VA examination.  

Given the above, despite the Veteran's lack of response regarding his failure to report for the examination, the RO should schedule the Veteran for another VA examination, ensuring that the notice of the examination is properly sent to the Veteran.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Board observes that the Veteran's address, as reflected in a report of VA examination details from the Cleveland VAMC, is interestingly correct.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a VA audiological evaluation to determine whether the Veteran has a hearing loss disability by VA standards, and whether any such disability is related to his noise exposure in service.  The Veteran's claims folder, to include the service treatment records, must be made available for review by the examiner in conjunction with the examination.  

The examiner should determine whether or not the Veteran has hearing loss disability by VA standards and, if so, the examiner should opine whether it is at least as likely as not that the current hearing loss disability is related to the Veteran's noise exposure in service.  The examiner must explain the rationale for the opinion given and comment on the significance, if any, of the discrepancy between the results of the November 2006 audiological testing at separation and the subsequent April 2007 VA audiological testing.

A complete rationale should be given for all opinions and conclusions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

2.  Thereafter, the RO should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

